On Petition for Rehearing.
These are proceedings wherein the plaintiff procured a judgment against the *Page 150 
defendant in the sum of $15,000 and, on motion for new trial, filed by the defendants-appellees, the trial judge granted a new trial unless the plaintiff should elect to enter a remittitur in the sum of $6,000, which election the plaintiff failed to take.
Thereupon an order granting a new trial was entered, from which order plaintiffs brought this appeal, which order, granting a new trial, has been affirmed.
On petition for rehearing the plaintiffs have petitioned the Court as follows:
"We now ask this Court, upon rehearing, to modify the order granting the new trial so as to require this Appellant to enter the remittitur of $6000, otherwise, the order granting a new trial to stand affirmed.
"We respectfully submit that no useful purpose could now be gained by retrial of this case on all of its issues. This Court has now determined that the judgment in excess of $9000 should not be permitted to stand."
Wherefore it is ordered that upon the mandate going down the trial court may make such further order concerning a new trial as unto it shall appear meet and proper, if not inconsistent with the judgment of affirmance.
The petition for rehearing is otherwise denied.
ADAMS, C.J., and TERRELL and THOMAS, JJ., concur.